Citation Nr: 1023486	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1966 to August 
1968, with service in the Republic of Vietnam from February 
1967 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  In August 2004, however, he 
submitted a written statement to VA in which he withdrew his 
request for a hearing.  Thus, the Veteran's claim was 
subsequently processed as though his request for a hearing 
was withdrawn.  38 C.F.R. § 20.704(d) (2009). 

This claim was previously before the Board in July 2007.  At 
that time, the Board denied entitlement to service connection 
for diabetes mellitus, to include as due to exposure to Agent 
Orange, on the grounds that there was no evidence of 
currently diagnosed diabetes mellitus.  The Veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), which in a November 10, 2008 order, 
granted a joint motion for remand.

The Board again remanded the Veteran's claim in July 2009 for 
additional evidentiary development, to include providing a VA 
medical examination and obtaining VA treatment records.  The 
requested development was completed and the Veteran's claim 
is before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from 
February 1967 to February 1968; therefore, exposure to Agent 
Orange is presumed.

2.  The issue of whether the Veteran has currently diagnosed 
diabetes mellitus is in relative equipoise.

3.  Resolving all doubt in the Veteran's favor, he was 
diagnosed as having diabetes mellitus in May 1995 and 
subsequent VA treatment records showed continued treatment 
for "suboptimal diabetes control."  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, diabetes 
mellitus, type II, to include as due to Agent Orange, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection and Agent Orange

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See also, 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including type 
II diabetes (also known as type II diabetes mellitus or 
adult-onset diabetes), and certain types of cancers, may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  Ordinarily, the diseases listed 
in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 
10 percent or more at any time after discharge from service.  
Id.  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if the Veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that a veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Direct and Presumptive Service Connection

Otherwise, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a), a chronic disorder such as 
diabetes mellitus may be presumed to have been incurred in 
service if it is manifest to a compensable degree within one 
year after separation from service.

The Veteran was awarded a Combat Infantryman Badge (CIB).  
See DD Form 214.  Where, as here, a claim is brought by a 
Veteran who engaged in combat, satisfactory lay or other 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating occurrence in service.  38 U.S.C.A. § 
1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  The Board also 
notes that 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.

Factual Background and Analysis

With respect to the claim that the Veteran has a disability 
which is due to Agent Orange exposure in service, the Board 
notes that his service personnel records (SPRs) showed that 
he had service in Vietnam from February 1967 to February 
1968.  Therefore, exposure to Agent Orange may be presumed.
The Veteran submitted private medical records from the years 
1995-2000 in support of the present claim.  The bulk of these 
records, however, dealt with treatment that the Veteran 
received for a perirectal abscess or laboratory results 
related to a prostate examination.  

In April 1995, the Veteran had a perirectal abscess 
surgically drained at a private hospital.  A consultation 
note dated May 2, 1995 indicated that the Veteran had a 
glucose reading of 224, suffered from hyperglycemia, and that 
the treating physician sought to rule out diabetes mellitus 
as a cause of this problem.  A postprandial glucose reading 
on May 2, 1995 was 176.  A glucose reading on May 3, 1995 was 
114 and his A1C was 7.2.  An assessment dated May 4, 1995 
indicated that the Veteran had diabetes mellitus, probably 
improved with diet and weight loss.  On May 6, 1995, the 
Veteran's glucose reading was 95.  Insurance billing records 
from this hospital stay also showed that the Veteran received 
instruction on and education about dietary training and 
managing diabetes.  The discharge diagnoses were perirectal 
abscess, hypertension and ventricular arrhythmia.

In April 2002, the Veteran underwent an Agent Orange 
examination at VA.  The Veteran disclosed a medical history 
which included treatment for a perirectal abscess in 1995 as 
well as glucose intolerance, dating back to that same year.  

Similarly, the Veteran underwent a VA Compensation and 
Pension (C&P) examination in December 2002.  The Veteran 
reported at that time that he was told he may have 
"borderline diabetes mellitus," but that he took no 
medication for  diabetes.  Furthermore, the examiner reviewed 
the Veteran's private medical records from 1995-2000.  He 
observed: 

[R]eview of the C-file shows a 
laboratory report dated April 18, 2000 
of a glycohemoglobin AIC at 6.0, which 
is normal.  Random blood sugars recorded 
from 1995 through 1998 are all within 
normal limits and there is no 
glucosuria.  A laboratory report also 
dated April 18, 2000 of a 
microalbumin/creatinine ratio of 3 
indicates no diabetic nephropathy.  

Consequently, the examiner concluded that "there is no 
laboratory documentation to validate a diagnosis of diabetes 
mellitus and there are no complications thereof."
 
The Veteran subsequently had an annual examination at a VA 
medical facility in January 2003.  His past medical history 
was significant for glucose intolerance, among other 
conditions.  A physical examination was performed and the 
impression was glucose intolerance.  The examiner also 
advised the Veteran to participate in a diabetic education 
class, obtain a glucometer to monitor his blood sugar, and 
follow a proper diet.  The Veteran was also advised that he 
would have to be started on "treatment" if his A1C level 
increased.  The Veteran was thoroughly counseled about 
diabetes mellitus at that time.  

The Veteran later presented to a VA medical facility in June 
2007 for a nutritional consultation.  The examiner noted 
that laboratory bloodwork performed at that time showed 
evidence of "suboptimal diabetes control."  See also 
October 2007 VA nutritional consultation note.

VA conducted another C&P examination in November 2009.  The 
examiner reviewed the Veteran's claims file and noted that 
the Veteran had not been diagnosed as having diabetes 
mellitus.  Rather, the examiner observed that the Veteran 
was treated for glucose intolerance since 1995 and that he 
was issued a glucometer for a five-year period during which 
he checked his glucose levels.  The examiner also noted that 
the Veteran had normal serum glucose levels and negative 
glucosuria for the past two years.  Moreover, the examiner 
found no evidence of a diagnosis of or treatment for 
diabetes mellitus in the Veteran's VA treatment records.  A 
physical examination and laboratory bloodwork was performed, 
but the examiner specifically found no evidence of diabetes 
mellitus.  In fact, the examiner concluded that the 
Veteran's laboratory bloodwork "do[es] not support evidence 
of diabetes mellitus.  His serum glucose levels are 
normal."  

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence of record supports a finding of service 
connection for diabetes mellitus, to include as due to 
exposure to Agent Orange because the medical evidence is in 
relative equipoise.

Preliminarily, the Board acknowledges that there are 
competing medical opinions in this instance offering 
different conclusions as to whether the Veteran has diabetes 
mellitus.  Specifically, the Veteran was diagnosed as having 
diabetes mellitus in a May 1995 private treatment record and 
subsequent VA treatment records dated June and October 2007 
showed continued treatment for "suboptimal diabetes 
control."  On the other hand, VA C&P examination reports 
dated December 2002 and November 2009 found no evidence of 
diabetes mellitus.  The 2009 VA examiner stated that there is 
no evidence of a diagnosis of diabetes mellitus, however, 
such a diagnosis was shown in 1995.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.   See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 
(1993).    

The benefit of the doubt is afforded the Veteran where, as 
here, there is an approximate balance of positive and 
negative evidence regarding any material issue.   In this 
regard, the Board finds, therefore, that the Veteran has 
diagnosed diabetes mellitus.  As noted above, 38 C.F.R. § 
3.309(e) makes clear that service connection for diabetes 
mellitus may be presumed to have resulted from exposure to 
Agent Orange if the Veteran served in the Republic of Vietnam 
during the Vietnam War Era and has diagnosed diabetes 
mellitus.  The Board finds that the Veteran meets these 
criteria as discussed above.  Moreover, 38 C.F.R. § 3.303(b) 
establishes a presumption of service connection (rebuttable 
only by "clearly attributable intercurrent causes") for 
certain chronic diseases that are manifest during service or 
within the presumptive period under 38 C.F.R. § 3.307 and 
then again "at any later date, however remote."  Groves v. 
Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

Accordingly, the Board finds that the Veteran's diabetes 
mellitus may be presumed to have been incurred in service 
and his service connection claim is granted.  The Board has 
applied the benefit-of-the-doubt doctrine in reaching this 
conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board is 
granting in full the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to exposure to Agent Orange, is granted subject to the 
law and regulations governing the payment of monetary 
benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


